Citation Nr: 0511665	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1972 and from September 1983 to November 1991.  He also 
had additional reserve service.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Pittsburgh, Pennsylvania Regional 
Office (RO).  This case was previously before the Board in 
September 2003 and remanded for additional development and 
adjudication.

The issues of entitlement to service connection for left and 
right knee disorders, and a low back disorder are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran was seen during his military service for 
psychiatric symptoms which were attributed to an adjustment 
disorder.

2.  The preponderance of the evidence shows that the 
veteran's current psychiatric symptoms, diagnosed as 
adjustment disorder, began many years after the veteran's 
release from active duty and are not related to the symptoms 
manifested during such service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

In March 2000, the veteran filed claims for service 
connection for the claimed disabilities. A rating action in 
February 2001 denied service connection for each disability.  
The veteran filed a timely appeal.  In an April 2004 letter, 
the RO informed the veteran of the requirements of VCAA.  In 
a supplemental statement of the case, issued in November 
2004, the veteran was provided with the applicable law and 
regulations regarding VCAA.  Thus, VA has complied with the 
requirements of VCAA.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp . v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or  
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  If a chronic disability such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background

Service medical records from the veteran's first period of 
active service are entirely negative for complaints, or 
treatment of symptoms associated with a psychiatric disorder.

Service medical records from the veteran's second period of 
active service show that in early July 1986 he was treated 
for symptoms of fatigue, anxiety, depression, and anger.  He 
gave a history of home and work-related stress.  He indicated 
that his mother had been living with him and his family for 
the past year.  He also reported feeling overworked, 
underappreciated and pressured at work.  The veteran 
underwent psychological testing, including the Minnesota 
Multiphasic Personality Inventory (MMPI).  The results were 
suggestive of emotional distress with immature tendencies, 
however the veteran's maladaptive personality traits did not 
qualify as severe enough for personality disorder.  The 
diagnosis was adjustment disorder.  Individual and stress 
management therapy were recommended.  

Following further evaluation in 1987, it was noted that the 
veteran's episode of adjustment disorder had been treated 
successfully and there was no evidence of psychiatric 
diagnosis or condition.  On examination he was calm and 
showed no signs or symptoms of stress or anxiety.  He was 
alert and oriented.  Thought processes and content were 
normal.  He denied any suicidal or homicidal ideation.  The 
examiner concluded there was no psychiatric disorder that 
would warrant disposition through medical channels.  The 
veteran's recent history indicated that he was functioning 
well in all areas.  It was recommended that he continue on 
active duty in his current position.  The remaining records, 
including reenlistment examinations in July 1985 and April 
1988, were negative for subsequent complaints or treatment of 
a psychiatric nature.

At separation in October 1991 the veteran's psychiatric 
status was normal.  He noted a history of depression on the 
report of medical history.  The examiner did not provide a 
summary or elaboration and there was no diagnosis of a 
psychiatric disorder.  Medical records from the veteran's 
subsequent reserve service include an over 40 examination 
dated in August 1992, which was negative for pertinent 
complaints or treatment.  

Post service records VA medical records cover the period from 
1995 to 2001.  In October 1997, the veteran underwent 
psychiatric evaluation for possible depression.  The examiner 
noted that the veteran was previously evaluated for stress 
during service and had been referred to meetings for stress 
management.  His stressors included the difficult pregnancy 
of his 19-year-old daughter and physical complaints.  The 
diagnosis was adjustment disorder with depressed mood.  In 
April 1999, the veteran was evaluated for depressive 
episodes, which he attributed to his physical condition.  He 
stated that he became discouraged and felt helpless because 
of pain and discomfort in his knees and legs, which slowed 
him down, otherwise he functioned fairly well.  

In February 2000, the veteran was hospitalized for 
psychiatric evaluation and treatment.  At that time he was 
having interpersonal relationship problems with wife of 26 
years, who had moved out on him.  He stated that a 
confrontation occurred and the police were called.  He 
complained of poor sleep, low self esteem, and felt hopeless 
and helpless.  He denied manic symptoms, obsessive-compulsive 
symptoms eating disorder or psychotic symptoms.  During the 
hospital course the veteran underwent in depth psychiatric 
and psychological evaluation.  He was provided with group and 
individual therapy and medications.  His mood improved and he 
was discharged and managed on an outpatient basis.  The 
diagnosis at discharge was adjustment disorder.  

On VA examination in January 2001, the examiner noted the 
veteran's previous psychiatric history during service for 
home and work related stress.  There was no psychiatric 
contact again until 1997 when he sought assistance for 
depression, which he related to physical pain.  He complained 
that knee pain was interfering with his ability to work and 
had a negative impact on his marriage.  He was treated for a 
few months until January 1998, with diagnoses by separate 
practitioners of adjustment disorder, but then not again for 
another year or so.  In April 1999, his primary care 
physician sent him for mental health evaluation for 
depression secondary to his physical condition.  At that time 
he felt that he was doing well otherwise although on welfare 
and totally relying on his wife's income for support.  He was 
prescribed medication to help him sleep.  There was no 
further contact after that until February 2000.  At that time 
he was admitted to a VA hospital secondary to his wife having 
left him.  He had been followed on a sporadic basis since 
that time with his last appointment in July 2000.  

The examiner noted that the veteran did not contend that his 
current psychiatric difficulties were some sort of extension 
of psychiatric difficulties in the service and for which he 
was treated for a short period of time in 1986.  Rather, he 
very clearly and consistently reported that his depression 
and anxiety were direct reactions to and products of his 
physical condition, which kept him up at night and prevented 
him from working and which reportedly cost him his marriage.  
The examiner noted that based on the review of the available 
medical records, including the claims folder and the clinical 
examination the overall clinical impression appeared to be 
that of an adjustment disorder with mixed emotional features 
to stressors that was continuing and ongoing.  There was also 
an apparent somatization disorder, which was not apparent 
during military service but which had become specifically 
apparent at this point.  The examiner concluded that there 
was no evidence that the adjustment disorder for which the 
veteran had been treated for the last three years was in any 
way related to the adjustment disorder he exhibited while on 
active duty.  In the past, the stressor was overwork and 
difficulty with his mother.  Currently it related to the loss 
of his wife, his unemployment and what appeared to be a 
chronic pain syndrome with a psychogenic as well as 
physiological basis.  

Analysis

Although the veteran's service medical records note a history 
of adjustment disorder, there was no evidence of a chronic 
disease process.  See Clyburn v. West, 12 Vet.App. 296, 301 
(1999).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  The incident that occurred in service, for which 
the veteran was evaluated, was precipitated by a specific 
stressor that was primarily work-related, and a diagnosis of 
adjustment disorder was established at that time.  No 
evidence of depressive or anxiety disorder was present at 
that time.  Moreover, no pertinent psychiatric complaints or 
findings were recorded at the time of separation from service 
in 1991.  As such, the veteran's service medical records do 
not affirmatively establish that chronic psychiatric disorder 
had its onset during active service.  

The earliest recorded post service medical history places the 
presence of psychiatric complaints and treatment in 1997, 
approximately six years after his separation from active 
service.  This leaves a significant gap between service and 
the initial confirmation of the disability.  This lengthy 
period without treatment is evidence that the in-service 
adjustment disorder was acute and not a chronic psychiatric 
disorder.  It is also evidence that there has not been 
continuity of symptomatology.  Thus, it weighs heavily 
against the claim.  See Savage at 498. 

Further, the veteran has not proffered any competent evidence 
that would establish a nexus between his current symptoms and 
active military service and no examiner has attributed the 
veteran's current adjustment disorder to military service.  
The VA examiner in 2001 essentially concluded that the 
veteran's history of adjustment disorder during service did 
not play a role in the development of his current psychiatric 
disorder.  Rather, the current adjustment disorder was 
considered related to recent marital problems and chronic 
unemployment.  

The veteran has not brought forth any medical evidence that 
would either refute the 2001 VA opinion or suggest a nexus 
between his current adjustment disorder and service, and a 
layman such as the veteran is not competent to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The single competent medical opinion in the record 
conclusively found no etiological relationship between 
service and subsequent development of current diagnosis of 
adjustment disorder.  As the veteran's current adjustment 
disorder has not been medically associated with military 
service, there is no foundation upon which to allow the 
claim.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hypertension and that the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107 (West 
2002).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.   

In September 2003, the issues of entitlement to service 
connection for a bilateral knee disorder and a low back 
disorder were remanded for further development, to include a 
VA medical examination.  A supplemental statement of the case 
dated in November 2004 indicated that the veteran did not 
report for the examination.

The problem in this case involves whether the notice to 
appear for a VA medical examination was mailed to the correct 
address.  At the time the veteran filed his notice of 
disagreement in May 2001, and his substantive appeal on July 
19, 2002, he provided a Waterford, PA address.  Four days 
later, on July 23, 2002, the RO notified the veteran that the 
case was being certified to the Board, also using the 
Waterford address.  

In April 2004, VA's Appeals Management Center (AMC), in 
Washington, DC sent a letter to the veteran informing him 
that the Board had remanded the case, and that additional 
development was required.  That letter was sent to an Erie, 
PA address.  However, in June 2004, the Erie VA Medical 
Center sent the veteran a letter informing him that he was 
scheduled for a VA medical examination.  That letter was sent 
to a Mayville, New York address.  The veteran failed to 
report for the examination.  In November 2004, a supplemental 
statement of the case was prepared and sent to the veteran at 
the Erie, PA address.  The address used by the AMC differs 
from the one used by the VA Medical Center.  The Board cannot 
be certain that the veteran received proper notification of 
his scheduled VA medical examination.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO is to ascertain the veteran's 
correct address.  If necessary, the RO 
should enlist the assistance of his 
service representative, The American 
Legion, to help in locating him.  If the 
veteran is located, the RO should contact 
him and obtain the names and addresses of 
all health care providers (VA or non-VA) 
where he has received treatment for a 
left knee disability, a right knee 
disability, or low back disability since 
May 2000.  The RO should contact the 
named medical providers and obtain copies 
of all related medical records that are 
not already on file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative should be informed of 
any unsuccessful to obtain records.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of any current 
left or right knee or low back 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following a review of the service and 
post-service medical records, the 
examiner should state whether it is at 
least as likely as not that any diagnosed 
knee disability or low back disorder is 
related to the veteran's active duty 
service. 

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for service connection 
for a left knee disability, a right knee 
disability, and a low back disability. If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


